Name: Council Decision (EU) 2018/639 of 19 March 2018 on the signing, on behalf of the Union, and provisional application of the Agreement for scientific and technological cooperation between the European Union and the Kingdom of Morocco setting out the terms and conditions for the participation of the Kingdom of Morocco in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA)
 Type: Decision
 Subject Matter: research and intellectual property;  cooperation policy;  European construction;  regions and regional policy;  international affairs;  natural environment;  Africa;  health
 Date Published: 2018-04-26

 26.4.2018 EN Official Journal of the European Union L 106/1 COUNCIL DECISION (EU) 2018/639 of 19 March 2018 on the signing, on behalf of the Union, and provisional application of the Agreement for scientific and technological cooperation between the European Union and the Kingdom of Morocco setting out the terms and conditions for the participation of the Kingdom of Morocco in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 186, in conjunction with Article 218(5) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Decision (EU) 2017/1324 of the European Parliament and of the Council (1) provides for the participation of the Union in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) jointly undertaken by several Member States. (2) PRIMA aims to implement a joint programme to build research and innovation capacities and to develop knowledge and common innovative solutions for agro-food systems, to make them sustainable, and for integrated water provision and management in the Mediterranean area, to make those systems and that provision and management more climate resilient, efficient, cost-effective and environmentally and socially sustainable, and to contribute to solving water scarcity, food security, nutrition, health, well-being and migration problems upstream. (3) PRIMA will be jointly undertaken by a number of Member States and third countries (Participating States) with a high level of commitment to scientific, management and financial integration and under the same terms and conditions. (4) The Kingdom of Morocco (Morocco) has expressed its wish to join PRIMA as a Participating State and to be on an equal footing with the Member States and third countries associated with Horizon 2020  the Framework Programme for Research and Innovation (2014-2020)  that participate in PRIMA. (5) In accordance with Article 1(2) of Decision (EU) 2017/1324, Morocco is to become a Participating State in PRIMA subject to the conclusion of an international agreement for scientific and technological cooperation with the Union setting out the terms and conditions for the participation of Morocco in PRIMA. (6) On 30 May 2017, the Council authorised the Commission to open negotiations, on behalf of the Union for an international agreement with Morocco setting out the terms and conditions for the participation of Morocco in PRIMA, subject to the adoption of Decision (EU) 2017/1324. The negotiations were successfully completed with the initialling of the Agreement for scientific and technological cooperation between the European Union and the Kingdom of Morocco setting out the terms and conditions for the participation of the Kingdom of Morocco in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) (the Agreement). (7) The Agreement should be signed. (8) In order to allow for the participation of Morocco in PRIMA as soon as possible, the Agreement should be applied on a provisional basis, pending the completion of the procedures necessary for its entry into force, HAS ADOPTED THIS DECISION: Article 1 The signing on behalf of the Union of the Agreement for scientific and technological cooperation between the European Union and the Kingdom of Morocco setting out the terms and conditions for the participation of the Kingdom of Morocco in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) is hereby authorised, subject to the conclusion of the said Agreement. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement on behalf of the Union. Article 3 The Agreement shall be applied on a provisional basis, in accordance with Article 4 thereof, as from the signature thereof, (2) pending the completion of the procedures necessary for its entry into force. Article 4 This Decision shall enter into force on the date of its adoption. Done at Brussels, 19 March 2018. For the Council The President R. PORODZANOV (1) Decision (EU) 2017/1324 of the European Parliament and of the Council of 4 July 2017 on the participation of the Union in the Partnership for Research and Innovation in the Mediterranean Area (PRIMA) jointly undertaken by several Member States (OJ L 185, 18.7.2017, p. 1). (2) The date of signature of the Agreement will be published in the Official Journal of the European Union by the General Secretariat of the Council.